        CASE 0:16-cr-00334-JNE-KMM Doc. 187 Filed 09/09/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           Criminal No. 16-334 (02) JNE/KMM


UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
                v.                         )      ORDER
                                           )
JOHN L. STEELE,                            )
                                           )
                     Defendant.            )


       This matter comes before the Court, pursuant to 28 U.S.C. § 2044, on the United

States amended motion for an order for partial payment of restitution from cash bond.

       Based upon 28 U.S.C. § 2044, the Memorandum in Support, and all the files,

records and proceedings herein,

       IT IS HEREBY ORDERED that the Plaintiff’s amended motion be granted, and the

Clerk of the United States District Court in and for the District of Minnesota, immediately

pay over to the sum of $10,000.00, from the $10,000.00 cash-bond deposit that is presently

on deposit with the Clerk of District Court, to be applied to the restitution judgment entered

in this case.

Dated: September 9, 2020

                                     s/ Joan N. Ericksen
                                     Joan N. Ericksen, Judge
                                     United States District Court
